GEORGE F. ALDRIDGE, JR.,                            )
                                                    )
           Appellant,                               )
                                                    )   No. SD36999
           vs.                                      )
                                                    )   Filed: May 10, 2022
BRIAN HOSKIN, et al.,                               )
                                                    )
           Respondents.                             )

                 APPEAL FROM THE CIRCUIT COURT OF MISSISSIPPI COUNTY

                                    Honorable David A. Dolan, Judge

AFFIRMED

           George Aldridge, Jr., is an inmate in the Missouri Department of Corrections

(“DOC”). He sued six DOC corrections officers (“Respondents”) for an alleged failure to

return a radio/cassette player and personal photos to him after his release from

administrative segregation. The trial court entered judgment against Aldridge on his

pleadings, finding that his claims failed as a matter of law and were time-barred by

§ 516.145.1 We affirm.




1   All statutory references are to the RSMo. (2016).
       Invocation of a statute of limitations is an affirmative defense that ordinarily must

be raised in a responsive pleading and proven with evidence. Brown v. Pint, 632

S.W.3d 453, 456 (Mo.App. 2021) (citing Missouri Supreme Court Rule 55.08 (2020)). If

the petition clearly shows that a cause of action is barred by the statute of limitations, it

is appropriate to sustain a motion to dismiss on that ground, id., or to sustain a motion

for judgment on the pleadings on that ground. Holmes v. Missouri Bd. of Prob. &

Parole, 640 S.W.3d 759 (Mo.App. 2021). “The correct application of the statute of

limitations is a question of law we review de novo.” Id. at 761.

       “Judgment on the pleadings is only appropriate when the question before the court

is strictly one of law.” Good Hope Missionary Baptist Church v. St. Louis Alarm

Monitoring Co., Inc., 306 S.W.3d 185, 190 (Mo.App. 2010). “The party that moves for

judgment on the pleadings admits, for purposes of the motion, the truth of all well-

pleaded facts in the opposing party’s pleadings.” Id. at 191.

       Section 516.145 provides a one-year statute of limitations for “all actions brought

by an offender . . . against the department of corrections or any entity or division thereof,

or any employee or former employee for an act in an official capacity, or by the omission

of an official duty.” “[A] cause of action shall be deemed to accrue ‘when the damage

resulting therefrom is sustained and is capable of ascertainment.’” Cooper v. Minor,

16 S.W.3d 578, 581 (Mo. banc 2000) (quoting from § 516.100).

       Appellant pleaded that he was entitled to possession of the radio/cassette player

on November 3, 2017, and to possession of the photographs on February 27, 2018. He

presents no argument that the alleged damages were not capable of ascertainment as of

those dates. Aldridge filed administrative grievances, but he did not file this action until




                                             2
March 14, 2019, more than a year after his alleged damages were capable of

ascertainment.

       Aldridge argues § 516.145 is “merely directory.”          Missouri courts have not

construed this statute so narrowly or with such disfavor. “The word ‘all’ prefacing the

word ‘actions’ indicates that the legislature did not intend for there to be any type of claim

that an offender could bring that would be an exception to the one-year time limit in

§ 516.145.” Kinder v. Missouri Dept. of Corr., 43 S.W.3d 369, 373 (Mo.App. 2001).

       Aldridge also argues § 516.145 does not completely foreclose relief because it only

applies to claims against DOC employees in their official capacities, but he sued them in

both official and individual capacities.

       “The phrase ‘act in an official capacity’ means that a public servant is acting within

the scope of what he or she is employed to do rather than being engaged in a personal

frolic.” Id. “In its plain and ordinary meaning, the phrase is used to delineate between

an action performed for work purposes rather than for personal ones.” Id.

       “Under Missouri pleading rules, to state a claim, a petition must invoke substantive

principles of law entitling the plaintiff to relief and allege ultimate facts informing the

defendant of what the plaintiff will attempt to establish at trial.” Charron v. Holden,

111 S.W.3d 553, 555 (Mo.App. 2003). Bare conclusions do not meet this standard. Id.

       Aldridge only alleged claims against Respondents in their official capacities, not

that they violated a duty owed to him in their personal capacities outside of or beyond

their capacities as DOC employees.           Because Aldridge asserted claims against

Respondents only in their official capacities, the § 516.145 one-year statute of limitations




                                              3
applies to all of his stated claims.2

        Aldridge alternatively argues for equitable tolling of the statute of limitations.

“[W]hile every cause of action has a time of accrual, not every cause of action is subject to

tolling.” State ex rel. Beisly v. Perigo, 469 S.W.3d 434, 437 (Mo. banc 2015). “‘The

statute of limitations may be suspended or tolled only by specific disabilities or exceptions

enacted by the Legislature and the courts are not empowered to extend those exceptions.’”

Cooper, 16 S.W.3d at 582 (quoting Wilkinson v. Bennett Const. Co., 442 S.W.2d

166, 168 (Mo.App. 1969)).

        Aldridge alleges that he was burdened by delays that occurred because he had to

pass his mail through DOC staff. By themselves, general difficulties communicating while

incarcerated cannot toll a statute of limitations that, by its plain words, only applies to

actions “brought by an offender.” Such difficulties were foreseeable and certainly could

have been, but were not, excepted by the legislature when it enacted § 516.145.

Furthermore, even if equitable tolling could be applied to § 516.145, a decision we leave

for another day, Aldridge has not shown that he attempted to timely file suit but was

precluded from doing so by extraordinary circumstances beyond his control.                                  See

Ambers-Phillips v. SSM DePaul Health Ctr., 459 S.W.3d 901, 907–08 (Mo. banc

2015) (equitable tolling recognizes the restrictions imposed by statutes of limitations do

not further the purpose of diligence in pursuit of rights when extraordinary circumstances

beyond a plaintiff’s control prevented a plaintiff from pursuing his or her rights).




2 Aldridge’s pro se petition is difficult to interpret. The introductory paragraph names several causes of
action all related to the alleged loss of his property. He then goes on to recite allegations of fact for several
pages without relating why and how those facts constitute a cause or causes of action. Our attempt to
interpret his stated causes of action for statute of limitations purposes should not be construed as an
affirmation of the sufficiency of his pleadings to sufficiently state any particular cause of action.


                                                       4
      Aldridge did not file his civil action against Respondents within one year of the

accrual of his cause(s) of action for alleged deprivation of personal property. Based on

the one-year statute of limitations in § 516.145, the trial court did not err in granting

judgment on the pleadings. Points denied. Judgment affirmed.


JACK A. L. GOODMAN, J. – OPINION AUTHOR

WILLIAM W. FRANCIS, JR., P.J. – CONCURS

JEFFREY W. BATES, J. – CONCURS




                                           5